DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12 and 14-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Good et al. (US 5,422,778).
Regarding claims 1 and 15, Good et al. in [see Figs. 1-3] discloses a control system for regulating a system voltage in an aircraft power distribution system [see col. 1, ll. , 15-19 and col. 4, ll. 37-58] the control system comprising: first sensing equipment configured to sense a first voltage at a first node [see the left side GCU 11 in Figs. 1 and 3 attached to the IDG 9 includes a voltage level detection means 13 that monitors the output voltage of the IDG 9 as sensed at the point of regulation “POR’ at respective nodes 43a, 43b and 43c via sense lines 41am 41b and 41c. The voltage detection means 13 as discussed above corresponds to the first sensing equipment and the POR 43 corresponds to the first node.], wherein the first node comprises a load coupled to a power feeder between a generator and a power panel [see POR 43 in Fig. 1 which corresponds to the first node comprise a LOAD BUS 43 in which the respective loads are connected or coupled to the power feeder between a generator “IDG 9” and power panel “BTB 29” which a contactor connected to the TIE BUS 35 and external power 17]; second sensing equipment configured to sense a second voltage at a second node that is separate from the first node [see the right side GCU 11 in Figs. 1 and 3 attached to the IDG 9 includes a voltage level detection means 13 that monitors the output voltage of the IDG 9 as sensed at the point of regulation “POR’ at respective nodes 43a, 43b and 43c via sense lines 41am 41b and 41c. The voltage detection means 13 as discussed above corresponds to the second sensing equipment and the POR 43 corresponds to the second node that is separate from the first node as discussed above on the left side of the IG9.]; and a control unit configured to: select either the first node or the second node as a point of regulation [see GCU 11 corresponding to the control unit that selects the first and second node via POR nodes 43a, 43b or 43c as the point of regulation and col. 4, ll. 37-58]; determine a target voltage at the point of regulation [see GCU 11 in Figs. 1 and 3 which includes a voltage regulator 79 which adjusts the exciter drive current to maintain a constant voltage level “target voltage” at a point of regulation, see col. 4, ll. 37-58]; and regulate the system voltage at the point of regulation based on the target voltage [see voltage regulator 79 which regulates the system voltage at a constant voltage level “target voltage” at the point of regulation “POR” 43a, 43b or 43c, see col. 4, ll. 37-58].  
Regarding claim 2, 12 and 16, Good et al. in [see Figs. 1-3] discloses the control system of claims 1, 9 and 15, wherein regulating the system voltage at the point of regulation [see POR 43a, 43b and 43c] based on the target voltage “constant voltage level” comprises adjusting an output current “exciter driver current” or power of the generator [see IDG 9 and col. 4, ll. 36-49].  
Regarding claim 3, Good et al. in [see Figs. 1-3] discloses the control system of claim 1, wherein the control unit [see GCU 11 corresponding to the control unit] is further configured to: determine whether or not the load is in use [such that position control for each breaker, e.g. is transmitted via control line 33 to the GCB 31 and via control line 27 to the BTB 29, see col. 1, ll. 27-29 and col. 2, ll. 42-52; and select, based on whether or not the load is in use, either the first node or the second node as the point of regulation [such that the GCU 11 corresponding to the control unit is configured to select, based on whether or not the load connected via load bus 23 is in use, either the first node at 43 or second node at either of the other point of regulation nodes located at node 43 in the circuit based on whether the GCU 11 control the contactor relays  GCB 31 or BTB 29 to be open “disconnecting the load/load not in use” or closed “connecting the load/load is in use” to the point of regulation node 43. In normal operation, the load is connected to the point of regulation node 43, therefore the load is in use and when there is a fault, the GCU 11 controls the respective contactors GCB 31 and/or BTB 29 to disconnect the load. 
Regarding claims 4 and 17, Good et al. in [see Figs. 1-3] the control system of claims 3 and 15, wherein: the aircraft power distribution system comprises a plurality of contactors [see GCB 31 and BTB 29] configurable to vary a direction in which power is transferred in the power feeder, and determining whether or not the load is in use comprises determining whether or not the load is in use based on a state of one or more of the plurality of contactors  [such that the GCU 11 corresponding to the control unit is configured to select, based on whether or not the load connected via load bus 23 is in use, either the first node at 43 or second node at either of the other point of regulation nodes located at node 43 in the circuit based on whether the GCU 11 control the contactor relays  GCB 31 or BTB 29 to be open “disconnecting the load/load not in use” or closed “connecting the load/load is in use” to the point of regulation node 43. In normal operation, the load is connected to the point of regulation node 43, therefore the load is in use and when there is a fault “undervoltage”, the GCU 11 controls the respective contactors GCB 31 and/or BTB 29 to disconnect the load and see col. 2, ll. 42-52 and col. 5, ll. 19 thru col. 6, ll. 1-22].
Regarding claims 5 and 18, Good et al. in [see Figs. 1-3] the control system of claims 4 and 17, wherein determining whether or not the load is in use based on a state of one or more of the plurality of contactors comprises determining a state of a load isolator of the plurality of contactors [such that the GCU 11 corresponding to the control unit is configured to select, based on whether or not the load connected via load bus 23 is in use, either the first node at 43 or second node at either of the other point of regulation nodes located at node 43 in the circuit based on whether the GCU 11 control the contactor relays  GCB 31 or BTB 29 to be open “disconnecting the load/load not in use” or closed “connecting the load/load is in use” to the point of regulation node 43. In normal operation, the load is connected to the point of regulation node 43, therefore the load is in use and when there is a fault “undervoltage”, the GCU 11 controls the respective contactors GCB 31 and/or BTB 29 to disconnect the load and see col. 2, ll. 42-52 and col. 5, ll. 19 thru col. 6, ll. 1-22].  
Regarding claims 6 and 19, Good et al. in [Figs. 1-3] discloses the control system of claims 1 and 15, wherein the control unit is configured to determine the target voltage “undervoltage” based on a voltage limit of the load, a voltage limit of a second load, or both [see GCU 11 and level detector 113 and col. 5, ll. 19 thru col. 6, ll. 1-22].  
Regarding claims 8 and 14, Good et al. in [Figs. 1-3] discloses the control system of claims 1 and 9, wherein the load is air power distribution system [see col. 1, 9-14].  
Regarding claim 9, Good et al. in [see Figs. 1-3] discloses a control system for regulating a system voltage in an aircraft power distribution system [see col. 1, ll. , 15-19 and col. 4, ll. 37-58] the control system comprising: first sensing equipment configured to sense a first voltage at a first node [see the left side GCU 11 in Figs. 1 and 3 attached to the IDG 9 includes a voltage level detection means 13 that monitors the output voltage of the IDG 9 as sensed at the point of regulation “POR’ at respective nodes 43a, 43b and 43c via sense lines 41am 41b and 41c. The voltage detection means 13 as discussed above corresponds to the first sensing equipment and the POR 43 corresponds to the first node.], wherein the first node comprises a load coupled to a power feeder between a generator and a power panel [see POR 43 in Fig. 1 which corresponds to the first node comprise a LOAD BUS 43 in which the respective loads are connected or coupled to the power feeder between a generator “IDG 9” and power panel “BTB 29” which a contactor connected to the TIE BUS 35 and external power 17]; second sensing equipment configured to sense a second voltage at a second node that is separate from the first node [see the right side GCU 11 in Figs. 1 and 3 attached to the IDG 9 includes a voltage level detection means 13 that monitors the output voltage of the IDG 9 as sensed at the point of regulation “POR’ at respective nodes 43a, 43b and 43c via sense lines 41am 41b and 41c. The voltage detection means 13 as discussed above corresponds to the second sensing equipment and the POR 43 corresponds to the second node that is separate from the first node as discussed above on the left side of the IG9]; and a control unit [see GCU 11 corresponding to the control unit] configured to: monitor the first voltage at the load and a second voltage at the power panel; and regulate a system voltage based on the first voltage, the second voltage or both [see GCU 11 in Figs. 1 and 3 which includes a voltage regulator 79 which adjusts the exciter drive current to maintain a constant voltage level “regulated voltage” at a point of regulation, see col. 4, ll. 37-58 and monitors the first voltage and second voltage Via 43 at the load bus 23 and power panel “BTB”29 ; and regulate the system voltage at the point of regulation based on the target voltage [see voltage regulator 79 which regulates the system voltage at a constant voltage level “target voltage” at the point of regulation “POR” 43a, 43b or 43c, see col. 4, ll. 37-58].  
Regarding claim 10, Good et al. in [Figs. 1-3] discloses the control system of claim 9, wherein regulating the system voltage based on the first voltage [see GCU 11 in Figs. 1 and 3 which includes a voltage regulator 79 which adjusts the exciter drive current to maintain a constant voltage level “target voltage” at a point of regulation, see col. 4, ll. 37-58]; and regulate the system voltage at the point of regulation based on the target voltage [see voltage regulator 79 which regulates the system voltage at a constant voltage level “target voltage” at the point of regulation “POR” 43a, 43b or 43c, see col. 4, ll. 37-58], the second voltage, or both comprises: deriving a voltage for a virtual point of regulation using the first voltage and the second voltage; and regulating the system voltage based on the voltage for the virtual point of regulation[see GCU 11 in Figs. 1 and 3 which includes a voltage regulator 79 which adjusts the exciter drive current to maintain a constant voltage level “target voltage” at a point of regulation, see col. 4, ll. 37-58]; and regulate the system voltage at the point of regulation based on the target voltage [see voltage regulator 79 which regulates the system voltage at a constant voltage level “target voltage” at the point of regulation “POR” 43a, 43b or 43c, see col. 4, ll. 37-58].  
Regarding claim 11, Good et al. in [Figs. 1-3] discloses the control system of claim 10, wherein deriving the voltage for the virtual point of regulation comprises averaging the first voltage and the second voltage [see col. 5, ll. 38 thru col. 6, ll. 1-22].
Regarding claim 20, Good et al. in [Figs. 1-3] discloses the method of claim 19, wherein determining the target voltage comprises determining the target based on a minimum voltage limit of the load “undervoltage” [see col. 5, ll. 38 thru col. 6, ll. 1-22], a maximum voltage limit of the load or both. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. (US 5,422,778).
Regarding claims 7 and 13, Good et al. in [Figs. 1-3] discloses the control system of claims 1 and 9, except for wherein the load is a wing ice protection system. 
However, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention that a wing ice protection system can be connected to the load bus 23 as taught by Good et al.  which is generally located on every aircraft design to either remove ice that has formed or prevent ice from forming on the aircraft. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        5/7/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836